DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 13, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veidman et al. (USPAPN 2020/0372635).
Regarding claim 1, Veidman discloses:
tiling at least one region of interest of the input image into a set of tiles (see para [156] and [180] and fig 1 (steps 110 and 112), segmenting a foreground region of a whole slide image (WSI) into patches);
for each tile, extracting a feature vector of the tile by applying a convolutional neural network, wherein a feature is a local descriptor of the tile (see para [185], [188] and fig 1 (step 114), a patch-level classifier extracting a probability vector from each of the patches by applying a convolutional neural network (CNN) to each of the patches), and

Regarding claim 11, Veidman discloses everything claimed as applied above (see rejection of claim 1 and para [8], a computer).
Regarding claim 13, Veidman discloses:
tiling at least one region of interest of the input image into a set of tiles; for each tile, extracting a feature vector of the tile by applying a convolutional neural network, wherein a feature is a local descriptor of the tile (see rejection of claim 1); and
processing the extracted feature vectors of the set of tiles to obtain the global score of the input image (see para [197]-[202], classifying the WSI by calculating a score for the WSI).
Regarding claim 23, Veidman discloses everything claimed as applied above (see rejection of claim 13 and para [8], a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veidman in view of Wang et al. (“Deep learning for identifying metastatic breast cancer”).
Regarding claim 7, Veidman further discloses wherein the tiling comprises detecting the at least one region of interest using masks (see para [156], [158], and [160] and fig 1 (step 110), segmenting the WSI into foreground and background regions by masking).
However, Veidman does not disclose in particular generated using Otsu's method applied to the hue and saturation channels after transformation of the input image into hue, saturation, value (HSV) color space.
In a similar field of endeavor of processing color slide images, Wang discloses in particular generated using Otsu's method applied to the hue and saturation channels after transformation of the input image into hue, saturation, value (HSV) color space (see section 3.1, segmenting a WSI into foreground and background regions by masking, the masking employing Otsu’s algorithm to HSV color space after conversion from RGB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Veidman with Wang, and segment a WSI into foreground and background regions by masking, as disclosed by Veidman, wherein the masking employs Otsu’s algorithm to HSV color space after conversion from RGB, as disclosed by Wang, for the purpose of reducing computation time (see Wang section 3.1).
claim 19, Veidman and Wang disclose everything claimed as applied above (see rejection of claims 7 and 13).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veidman in view of Nikitenko et al. (“Applicability of white-balancing algorithms to restoring faded colour slides: an empirical evaluation”).
Regarding claim 8, Veidman discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the tiling comprises normalizing colors of the input image, in particular by applying a left-shift to RGB channels of the input image and rescaling between two given values.
In a similar field of endeavor of processing color slide images, Nikitenko discloses wherein the tiling comprises normalizing colors of the input image, in particular by applying a left-shift to RGB channels of the input image and rescaling between two given values (see sections II B and D, left-shifting RGB followed by normalizing to the range of [(0,0,0), (2n, 2n, 2n)]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Veidman with Nikitenko, and prior to processing the WSI, left-shift its RGB and normalize to a range, as disclosed by Nikitenko, for the purpose of restoring faded WSIs for more accurate image processing results (see Nikitenko abstract).
Regarding claim 20, Veidman and Nikitenko disclose everything claimed as applied above (see rejection of claims 8 and 13).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Veidman in view of Cruz-Roa et al. (“Automatic detection of invasive ductal carcinoma in whole slide images with convolutional neural networks”).
Regarding claim 9, Veidman further discloses wherein the tiling comprises: wherein each of the set of tiles has a predetermined size (see para [181], patches have a predefined size). 
However, Viedman does not disclose applying a fixed tiling grid to at least the region of interest (i.e., Viedman discloses, in para [181], obtaining the patches, however, does not specify that a fixed grid is applied to obtain the patches).
In a similar field of endeavor of cancer classification of a histopathology utilizing neural networks, Cruz-Roa discloses applying a fixed tiling grid to at least the region of interest (see section 3.5 and fig 1 and 2, patches having a predefined size are obtained by applying a fixed grid to the WSI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Viedman with Cruz-Roa, and obtain patches from the WSI, as disclosed by Veidman, by applying a fixed grid, as disclosed by Cruz-Roa, for the purpose of efficient obtaining of desired patch characteristics (see Cruz-Roa fig 1 and 2).
Regarding claim 21, Veidman and Cruz-Roa disclose everything claimed as applied above (see rejection of claims 9 and 13).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Veidman in view of Rakhlin et al. (“Deep convolutional neural networks for breast cancer histology image analysis”).
Regarding claim 10, Veidman discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the convolutional neural network is a ResNet-50 type of residual neural network with a last layer removed using a previous layer as output (i.e., Veidman discloses, in para [185], that the CNN may be InceptionV3, however, does not specify that the CNN may be ResNet50 with the last layer removed).
In a similar field of endeavor of cancer classification of a histopathology utilizing neural networks, Rakhlin discloses wherein the convolutional neural network is a ResNet-50 type of residual neural network with a last layer removed using a previous layer as output (see section 2.4, types of CNN include InceptionV3 and ResNet50, with fully connected layers (i.e., last layers of the CNN) removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Veidman with Rakhlin, and provide a CNN for patch classification of a WSI, as disclosed by Veidman, wherein the CNN may be ResNet50 with the fully connected layers removed, as disclosed by Rakhlin, for the purpose of enabling a CNN selection according to a desired accuracy result (see Rakhlin section 3 and Table 1) while being able to consume images of an arbitrary size (see Rakhlin section 2.4).
Regarding claim 22, Veidman and Rakhlin disclose everything claimed as applied above (see rejection of claims 10 and 13).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of copending Application No. 17/183,321 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668